Fourth Court of Appeals
                                San Antonio, Texas
                                      June 16, 2021

                                   No. 04-19-00781-CV

                                     Ernest BUSTOS,
                                        Appellant

                                            v.

                       BEXAR APPRAISAL DISTRICT, ET AL.,
                                  Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-16392
                         Honorable Aaron Haas, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

    Appellant’s motion for extension of time to file his motion for rehearing is
GRANTED. Appellant’s motion for rehearing is due June 25, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court